Title: Honoré Julien to Thomas Jefferson, 1 January 1810
From: Julien, Honoré
To: Jefferson, Thomas


          
            Monsieur
            Washington City 
                        Jan. 1rst 1810.
          
           
		  J’ai prand la liberté de vous Ecrire Cette letre que Je desire vous trouve En parfaite Santé, aincy que toutes votre aimable famille, Et En même temps pour vous Souhaiter une bonne Et heureuse année accompagnée de plusieur’s-autres, Je desire que le Repot de votre Rétraite, Soit á la Satisfaction de votre Coeur, que la Compagnie de vos petits Enfants Soit un Motiff á vous prolonger vos Jours.
                     
                  
          
            J’ai L’honneur dêtre tres Respectieusement Monsieur Votre tres humble Et tres Hobeisant Serviteur
            
                     Honoré Julien
          
         
          Editors’ Translation
          
            
              Sir
              Washington City 
                        January 1rst 1810.
            
             
		  I take the liberty to write this letter which I hope finds you, as well as your lovely family, in perfect health, and at the same time to wish you a good and happy new year followed by many more. I hope that the restfulness of your retirement satisfies your heart and that the company of your grandchildren is a motive to prolong your days.
                     
                  
            
              I am honored to be very respectfully Sir your very humble and very obedient servant
              Honoré Julien
            
          
        